OPINION OF THE COURT
Per Curiam.
On April 6, 1990, the respondent was convicted in the County Court, Nassau County, upon his plea of guilty, of attempted criminal possession of a controlled substance in the fifth degree in violation of Penal Law §§ 110.00 and 220.06, which constitutes a class E felony, and driving while impaired *392in violation of Vehicle and Traffic Law § 1192. On May 18, 1990, the respondent was sentenced to five years’ probation.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Kunzeman, Sullivan and Balletta, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent David Kweller, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent David Kweller is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.